DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 22 April 2022.  Claims 1, 2, 5, 6, 12-15, 17-19, and 21-29 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 5, 6, 12, and 17, as well as the cancellation of claims 3, 4, 7-11, 16, and 20, and the addition of new claims 21-29.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Catale on 27 April 2022.

The application has been amended as follows: 

	Claims 2, 6, 14, and 22-27 have been amended as follows:

2. (Currently Amended) The system of claim 1, wherein, to predict the biological effect, further configured to determine an absolute dose distribution from the radiation plan.

6. (Currently Amended) The system of Claim 1, wherein, to predict the biological effect, 

14. (Currently Amended) The system of Claim 12, wherein, to the radiation plan, further configured to plot a dose-volume histogram (DVH) curve for each structure of the plurality of structures based on a radiation dose adjusted to account for the predicted biological effect.

22. (Currently Amended) The system of Claim 12, wherein, to the radiation plan, further configured to plot a dose-volume histogram (DVH) curve. 

23. (Currently Amended) The system of Claim 12, wherein, to predict the biological effect, further configured to factor at least one of:
a user-supplied biological effect parameter; and
a pre-determined biological effect parameter.

24. (Currently Amended) The system of Claim 1, wherein, to predict the biological effect,

25. (Currently Amended) The system of Claim 1, wherein, to the radiation plan, further configured to plot a dose-volume histogram (DVH) curve.

26. (Currently Amended) The system of Claim 1, wherein, to the radiation plan, further configured to plot a dose-volume histogram (DVH) curve for each structure of the plurality of structures based on a radiation dose adjusted to account for the predicted biological effect.

27. (Currently Amended) The system of Claim 1, wherein, to predict the biological effect, further configured to factor at least one of:
a user-supplied biological effect parameter; and
a pre-determined biological effect parameter.

Allowable Subject Matter
Claims 1, 2, 5, 6, 12-15, 17-19, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims now each include patentable subject matter under 35 U.S.C. 101 and the subject matter indicated as allowable in the previous Office action, as none of the prior art of record teaches or reasonably suggests identifying an organ from a plurality of structures in image data, accessing a knowledge base to determine a biological characteristic corresponding to the organ, and predicting a radiation-target specific biological effect for the structures based on the characteristic, wherein the characteristic comprises at least one of the recited rates.  Further, Applicant’s arguments are persuasive with respect to the double patenting rejections, as this application is a divisional application filed in response to a restriction requirement issued to its parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791